[Cite as Lepsky v. Lepsky, 2022-Ohio-4710.]


                                          COURT OF APPEALS
                                         STARK COUNTY, OHIO
                                      FIFTH APPELLATE DISTRICT


    STEVEN LEPSKY                                  :    JUDGES:
                                                   :
                                                   :    Hon. Earle E. Wise, Jr., P.J.
           Plaintiff-Appellee/Cross-Appellant      :    Hon. W. Scott Gwin, J.
                                                   :    Hon. Patricia A. Delaney, J.
    -vs-                                           :
                                                   :    Case No. 2021 CA 00155
                                                   :
    WENDY LEPSKY                                   :
                                                   :
                                                   :
           Defendant-Appellant/Cross-Appellee      :    OPINION


  CHARACTER OF PROCEEDING:                             Appeal from the Stark County Court of
                                                       Common Pleas, Domestic Relations
                                                       Division, Case No. 2020 DR 00799



  JUDGMENT:                                            AFFIRMED




  DATE OF JUDGMENT ENTRY:                              December 27, 2022




  APPEARANCES:


    For Plaintiff-Appellee/Cross-Appellant:            For Defendant-Appellant/Cross-Appellee:

    JEFFREY JAKMIDES                                   LAURA L. MILLS
    325 E. Main St.                                    PIERCE C. WALKER
    Alliance, OH 44601                                 101 Central Plaza South, Suite 1200
                                                       Canton, OH 44702
    ROSEMARY G. RUBIN
    1435 Market Ave., N
    Canton, OH 44714
Stark County, Case No. 2021 CA 00155                                                                     2

Delaney, J.

         {¶1}     Defendant-Appellant/Cross-Appellee              Wendy        Lepsky      and     Plaintiff-

Appellee/Cross-Appellant Steven Lepsky appeal the November 23, 2021 judgment entry

of the Stark County Court of Common Pleas, Domestic Relations Division.

                                     PROCEDURAL HISTORY1

                First Complaints for Divorce Converted to a Legal Separation

         {¶2}     Plaintiff-Appellee/Cross-Appellant          Steven      Lepsky       (“Husband”)      and

Defendant-Appellant/Cross-Appellee Wendy Lepsky (“Wife”) were married on December

12, 2009. Both Husband and Wife have previous marriages and divorces. No children

born as issue of the marriage. Husband and Wife had children from their previous

marriages.

         {¶3} On July 28, 2015, Husband filed a complaint for divorce against Wife in the

Stark County Court of Common Pleas, Domestic Relations Division. On July 30, 2015,

Wife filed a complaint for divorce in the same court. The trial court combined the divorce

cases for judicial economy.

         {¶4} On March 8, 2016, Husband and Wife filed a joint motion to convert their

pending divorce actions to a Legal Separation only. The parties averred in the joint motion

that they intended to proceed with legal separation as opposed to a divorce. Both parties

dismissed their respective divorce pleadings without prejudice. Simultaneous to filing the

joint motion to convert, Husband and Wife filed a Separation Agreement with the trial

court.




1
 For ease of discussion, we will recite the underlying facts of the case within our analysis of each
Assignment of Error.
Stark County, Case No. 2021 CA 00155                                                    3

         {¶5} On March 15, 2016, the trial court filed a judgment entry consenting to the

parties’ conversion of the divorce proceedings to a Legal Separation. The matter was set

for a hearing on March 25, 2016. On March 29, 2016, the trial court issued a judgment

entry granting a legal separation on the grounds of incompatibility. The proposed

Separation Agreement was approved, adopted, and incorporated into the March 29, 2016

order.

         {¶6} On April 12, 2016, the trial court filed a Decree of Legal Separation wherein

the Legal Separation Agreement was approved and incorporated as part of the Decree.

The trial court ordered that the parties were legally separated, but still married.

 Husband’s Second Complaint for Divorce to an Amended Separation Agreement

         {¶7} Husband filed a complaint for divorce on January 18, 2018. On April 9,

2018, Husband and Wife filed an Agreed Judgment Entry. In the Agreed Judgment Entry,

the parties agreed to amend the April 12, 2016 Decree of Legal Separation to include the

terms of the amendment. Husband and Wife agreed that neither party would file any legal

action for divorce or dissolution before June 1, 2020. If any party filed to dissolve the

marriage after June 1, 2020, the trial court would uphold the terms of the Decree of Legal

Separation and Amendment to the Separation Agreement and include them in the final

Decree of Dissolution. Husband withdrew his complaint for divorce. The parties remained

married.

                         Husband’s Third Complaint for Divorce

         {¶8} On July 11, 2018, Husband filed a complaint for divorce. Wife filed a motion

for contempt of the Separation Agreement on September 17, 2018.
Stark County, Case No. 2021 CA 00155                                                      4

       {¶9} On October 23, 2018, Husband filed a notice to voluntarily dismiss his

complaint for divorce. Wife dismissed her contempt motion. The parties remained

married.

                       Husband’s Fourth Complaint for Divorce

       {¶10} On September 1, 2020, Husband filed a complaint for divorce. Wife

responded with an answer, counterclaim for divorce, and a third-party complaint against

Defendant Jackson Emergency Physicians, LLC.

       {¶11} On September 18, 2020, Wife filed a motion to deem the Separation

Agreement invalid, to which Husband responded. The trial court held an evidentiary

hearing on the motion on November 2, 2020 and December 17, 2020. The sole issue at

the evidentiary hearing was the validity of the Legal Separation, Separation Agreement,

and Amendment to the Legal Separation Agreement.

       {¶12} By judgment entry filed on January 6, 2021, the trial court found the

Separation Agreement and the Amendment to the Separation Agreement were valid.

       {¶13} Based on the trial court’s determination that the Separation Agreement and

Amendment to the Separation Agreement were valid, Wife was ordered to pay Husband’s

reasonable attorney fees to defend against her claim.

       {¶14} On May 27, 2021, Wife filed a motion for relief from judgment pursuant to

Civ.R. 60(B)(2). She argued that she was entitled to relief from the trial court’s January 6,

2021 judgment entry finding the Separation Agreement was valid. Based on newly

discovered evidence of Husband and Wife’s 2020 marital counseling records, she argued

the Separation Agreement and Amendment were void because the parties had reconciled

their marriage. Husband responded that Wife could not utilize Civ.R. 60(B) because the
Stark County, Case No. 2021 CA 00155                                                   5

January 6, 2021 judgment entry was an interlocutory order, not a final order. The trial

court agreed and denied Wife’s Civ.R. 60(B)(2) motion.

       {¶15} The final divorce hearing took place on August 23, 2021 and September 21,

2021. On October 13, 2021, the trial court issued its judgment entry, granting the parties

a divorce on the grounds of incompatibility. Pursuant to Section 5.8 of the Separation

Agreement, the trial court made the provisions of the Separation Agreement part of the

Final Decree of Divorce.

       {¶16} On October 25, 2021, the trial court issued a nunc pro tunc entry regarding

an error in its October 13, 2021 finding of facts.

       {¶17} On November 23, 2021, the trial court filed the Final Decree of Divorce. It

is from this judgment that Husband and Wife now appeal.

                               ASSIGNMENTS OF ERROR

       {¶18} Wife raises seven Assignments of Error:

       {¶19} “I. THE TRIAL COURT ERRED IN FINDING THAT THE SEPARATION

AGREEMENT AND AMENDMENT TO THE SEPARATION ARE VALID.

       {¶20} “II. THE TRIAL COURT ERRED IN NOT FINDING FINANCIAL

MISCONDUCT ON BEHALF OF THE APPELLEE WHEN HE LIQUIDATED MARITAL

FUNDS OF $565,000.00 TO PURCHASE A NEW RESIDENCE THIRTY (30) DAYS

BEFORE THE FILING OF DIVORCE.

       {¶21} “III. THE TRIAL COURT ERRED IN ADMITTING AND RELYING UPON AN

APPRAISAL REPORT WITHOUT THE APPRAISER TESTIFYING AND QUALIFYING IT

AS AN AUTHENTIC AND ‘BONA FIDE’ APPRAISAL.
Stark County, Case No. 2021 CA 00155                               6

      {¶22} “IV. THE TRIAL COURT ERRED IN NOT FINDING THAT SECTION 2.7

OF THE SEPARATION AGREEMENT INCLUDED ALL ACCOUNTS OF APPELLEE

AND HIS COMPANY, JACKSON EMERGENCY PHYSICIANS, AS SIGNIFICANT

FUNDS WERE UTILIZED AS PERSONAL FUNDS.

      {¶23} “V. THE TRIAL COURT ERRED IN NOT FINDING FINANCIAL

MISCONDUCT ON BEHALF OF THE APPELLEE AS HE HAD $700,000.00 DISAPPEAR

ON HIS CORPORATE TAX RETURNS DURING 2019 AND 2020.

      {¶24} “VI. THE TRIAL COURT ERRED IN ORDERING INCONSISTENT

RULINGS ON THE HOUSEHOLD GOODS, AS IN JANUARY THE COURT ISSUED

EVERYTHING IN THE MARITAL RESIDENCE BELONGED TO APPELLANT AND

THEN AT TRIAL STATED THE PARTIES SHOULD SPLIT THE HOUSEHOLD GOODS

WITHOUT ANY SUPPORTING EVIDENCE.

      {¶25} “VII. THE TRIAL COURT ERRED IN ORDERING THAT A PASSIVE

GROWTH ANALYSIS WAS TO BE CONDUCTED ON THE PARTIES’ RETIREMENT

ACCOUNT WHEN THE SEPARATION AGREEMENT DOES NOT STATE SUCH

PASSIVE GROWTH ANALYSIS.”

      {¶26} Husband raises two Cross-Assignments of Error:

      {¶27} “I. THE TRIAL COURT ERRED IN FAILING TO AWARD ALL ATTORNEY

FEES OF THE APPELLEE TO BE PAID BY THE APPELLANT, PURSUANT TO THE

TERMS OF THE AMENDMENT TO THE SEPARATION AGREEMENT, WHICH THE

COURT FOUND TO BE VALID.

      {¶28} “II. THE TRIAL COURT ERRED IN ORDERING APPELLEE’S FIDELITY

BROKERAGE ACCOUNT ENDING IN 5898 TO BE DIVIDED BETWEEN THE PARTIES.
Stark County, Case No. 2021 CA 00155                                                  7

AS THE TRIAL COURT CORRECTLY HELD, SECTION 2.5 OF THE SEPARATION

AGREEMENT EXPLICITLY GIVES THE JACKSON EMERGENCY PHYSICIANS

BUSINESS TO APPELLEE FREE AND CLEAR OF ANY CLAIM BY APPELLANT. THE

MONEY DEPOSITED INTO APPELLEE’S FIDELITY BROKERAGE ACCOUNT ENDING

IN 5898 CAME EXCLUSIVELY FROM THE EARNINGS OF JACKSON EMERGENCY

PHYSICIANS, AND AS SUCH IT SHOULD HAVE BEEN DEEMED SEPARATE

PROPERTY.”

                                      ANALYSIS

             I. Validity of the Separation Agreement and Amendment

      {¶29} In Wife’s first Assignment of Error, she contends the trial court erred when

it found the Separation Agreement and amendment to the Separation Agreement

(hereinafter both documents referred to as “Separation Agreement”) were valid. We

disagree.

                             Decree of Legal Separation

      {¶30} On April 12, 2016, the trial court filed a Decree of Legal Separation wherein

a Separation Agreement prepared by the parties was approved and incorporated as part

of the Decree. On April 9, 2018, Husband and Wife filed an Agreed Judgment Entry where

they agreed to amend the April 12, 2016 Decree of Legal Separation to include the terms

of the amendment. On September 17, 2018, Wife filed a motion for contempt in Husband’s

third divorce action where she argued that Husband had violated the Separation

Agreement. Upon the dismissal of Husband’s complaint for divorce, Wife dismissed her

motion for contempt.
Stark County, Case No. 2021 CA 00155                                                   8

                 Wife’s Motion to Invalidate Separation Agreement

      {¶31} Husband filed the divorce action at issue in the present case on September

1, 2020. On September 18, 2021, Wife filed a motion to deem the Separation Agreement

invalid as a matter of law because Husband and Wife reconciled in April 2016. She

contended that since April 2016, Husband was in violation of the Separation Agreement,

which demonstrated the parties were reconciled, not separated. She specified in her

motion the terms of the Separation Agreement that Husband was allegedly violating:

      Article I Separation

      Each party shall continue to live separate and apart from the other, and that

      each shall go his and her own way without direction, control or molestation

      from the other, and each further agrees not to annoy or interfere with the

      other in any manner whatsoever.

      ***

      Article II Provisions Relating to Division of Property

      2.1 Real Estate

      A. [Shady Stone Residence]

      Wife will upon execution of this agreement continue to have exclusive use

      and occupancy of the real property located at [Shady Stone residence].

      * * * Husband will further pay the real estate taxes, insurance, and utilities

      for said real property. Husband and Wife agree to each pay fifty per cent of

      any necessary house repairs and upkeep.

      ***
Stark County, Case No. 2021 CA 00155                                                     9

      Section 2.2 – Automobiles; Boat; Motorcycle

      Wife will retain the 2010 Toyota Sequoia, free and clear from any claim by

      Husband and will indemnify and hold Husband harmless from any liability

      thereon. Husband to transfer into wife’s name the title to the 2010 Toyota

      Sequoia to wife upon execution of this agreement.

      ***

      Section 2.3 – Household Goods

      Husband and Wife will each retain any items of household furniture and

      furnishings which he or she brought to the marriage and the balance of

      household furniture and furnishings in the real property located at [Shady

      Stone residence] will be equally divided between Husband and Wife.

      ***

      Section 2.4 – Bank Accounts, Brokerage Accounts

      Wife will retain as her property, free and clear from any claim by Husband,

      her PNC checking and savings account, Wife’s individual Fidelity accounts

      as well as all custodial accounts for [children], and First Merit account in the

      name of MedAdmin Service, LLC.

      Husband will retain as his property, free and clear from any claim by Wife,

      all accounts at First Merit Bank, including, but not limited to, his First Merit

      checking account, First Merit checking accounts in the name of Jackson

      Emergency Physicians Ltd., First Merit Health Savings account, Husband’s

      Individual   Fidelity   account and custodial accounts, Fidelity college

      accounts, and 529 accounts for [children].
Stark County, Case No. 2021 CA 00155                                                  10

      ***

      Section 2.6 Retirement Benefits

      The parties shall equally divide only the marital portion of the Wife’s

      MedAdmin Service LLC 401K and only the marital portion of the Husband’s

      Jackson Emergency Physicians LLC 401K by a Qualified Domestic

      Relations Order, asset to be determined by QDRO Consultants, Inc. based

      upon the following formula: * * *

      ***

      Section 2.7 – Cash to Wife

      Husband will pay to Wife as division of property the sum of Fifty Thousand

      Dollars ($50,000) within thirty (30) days of a subsequent decree of divorce

      being filed. This sum in non modifiable [sic] and is considered total payment

      to Wife in lieu of a division of bank accounts for the period from December

      12, 2009 through (1) year from the date of signing of this agreement.

      ***

      Section 2.8 Insurances

      ***

      The parties shall continue to maintain health insurance coverage for both

      parties and their children who are covered under their current health care

      policy. Husband shall continue to pay for and maintain health insurance for

      both parties and their minor children until such time as a final decree of

      divorce is granted. * * *
Stark County, Case No. 2021 CA 00155                                                   11

      Section 2.9 Tax Filings

      * * * To the extent that there is any tax liability associated with their 2015

      Federal, State and Local Income Tax Returns, the parties shall equally (50-

      50) pay for such tax liabilities and assessments, and each party shall save,

      indemnify and hold the other party harmless from his/her share of such

      liability/assessment. * * *

      Article III Spousal Support

      Husband will continue to abide by the temporary support agreement and

      pay to Wife the amount set forth in said agreement of Five Thousand Dollars

      ($5,000.00) per month on or before the 20th of each month. * * *

      Debts and Non Use of Other’s Credit

      Section 4.1 – Non Use of Other’s Credit

      Neither Husband nor Wife shall hereafter incur any debts, obligations or

      charges upon the credit of the other, and each shall indemnify and hold the

      other absolutely harmless from any such debts or obligations so charged or

      otherwise incurred.

      {¶32} Wife argued Husband violated the April 9, 2018 amendment to the

Separation Agreement as to these terms:

      ***

      2. The parties agree that Husband shall continue to pay to wife monthly

      support in the amount of $5,000.00 each month on or before the 20th day

      of the month.
Stark County, Case No. 2021 CA 00155                                                                      12

        a. The parties agree that monthly support payments paid to wife shall end

        on June 1, 2020.

        ***

        7. The parties agree that neither shall file any legal action for Divorce or

        Dissolution in this matter before June 1, 2020.

        {¶33} Wife further contended in her motion to invalidate the Separation

Agreement that Husband had engaged in financial misconduct.

        {¶34} Husband filed a motion to dismiss Wife’s motion to invalidate the Separation

Agreement. He denied the parties had reconciled and that he had complied with the terms

of the Separation Agreement in obtaining a separate residence, payment of spousal

support, and maintenance of the Shady Stone residence. He further contended that Wife

had multiple opportunities to contest the validity of the Separation Agreement or terminate

the Separation Agreement prior to September 18, 2021, either by motions for relief from

judgment or appeal, and in failing to do so she had waived her arguments.

                                         Evidentiary Hearing

        {¶35} The trial court set the matter for an evidentiary hearing on November 2,

2020 and December 17, 2020. The hearings were held over Zoom due to the COVID

pandemic and that the parties contracted COVID during the proceedings.2 The following

evidence was adduced at the hearings.

        {¶36} Husband testified that Wife presented the Separation Agreement to him.

Wife stated that Husband presented the Separation Agreement to her. Husband and



2
   Due to the matter being heard over Zoom, the Court Reporter noted the audio pickup was poor due to
poor microphone quality. (T. 4). Portions of the witnesses’ testimony are indiscernible. The parties did not
file an App.R. 9 statement.
Stark County, Case No. 2021 CA 00155                                                  13

Wife’s counsel denied drafting the Separation Agreement. Wife stated the Separation

Agreement was necessary because Husband’s children did not like Wife. The terms of

the Separation Agreement were written so that once his children were emancipated, they

could live as a married couple again. Husband testified that he agreed to the legal

separation instead of divorce because he believed Wife was interfering with his

employment; when he stopped the divorce proceedings, the employment harassment

stopped. Wife testified that she read and signed the Separation Agreement. She was

represented by counsel at all times. When the Separation Agreement was originally filed,

Wife said she was vacationing with Husband in New Orleans.

      {¶37} Husband testified on cross examination that his current residence was

located in Canton, Ohio, which he had recently purchased. From 2014 to the purchase of

his new residence, he had resided in a rented condominium. Husband’s children would

not come to the Shady Stone residence, so Wife said Husband purchased the separate

residence for his children. Husband agreed he had clothes and shoes in the master

bedroom closet of the Shady Stone residence, but he left those items there when he

quickly left Wife in 2015. Wife testified that she and Husband continued to live together

at the Shady Stone residence, where Husband would sometimes come home after work

and change clothes, eat meals with her, and take walks with her and their dog, Winston.

      {¶38} Husband purchased Wife a $15,000 diamond ring in August 2019. Wife

stated she and Husband designed the ring together and it was called an “anniversary

band.” In November 2019, Husband purchased Omega watches for Wife and himself in

the amount of $19,000. In 2019, Husband purchased Wife an Acura and he used the
Stark County, Case No. 2021 CA 00155                                                     14

Toyota Sequoia to drive to his employment in Cleveland. He purchased Wife a player

piano and furniture for the Shady Stone residence.

       {¶39} Wife and Husband texted each other multiple times a day. Husband testified

that it was Wife texting him and he was just responding. Some of the texts involved looking

at real estate, which Husband said he enjoyed doing with Wife. Wife testified they were

looking to purchase a new home together; Husband believed he was helping Wife look

for her new residence. Two friends testified that they observed Husband and Wife

attending events together. In 2019, Husband attended a school trip to Europe with Wife

and Wife’s child, where Husband testified that he, as an emergency room physician,

served as the school physician and got an expenses-paid trip to Europe.

       {¶40} Husband testified that he paid Wife $5,000 per month by check per the

terms of the Separation Agreement. Wife testified the $5,000 per month was not spousal

support but for household expenses. In April 2018, Husband wrote Wife a check for

$50,000, where he expected her to withdraw her monthly $5,000 for three months.

Husband asked Wife to return $35,000, which she did not. Husband then did not pay Wife

three months of spousal support based on the $50,000 check.

       {¶41} Wife testified that she and Husband opened up a joint banking account in

2020. When explaining how she opened the account, she said that she applied for the

Huntington bank account online and it did not require signature cards from the account

holders. Husband denied opening a joint bank account with Wife.

       {¶42} The trial court issued its judgment on January 6, 2021. Based on the facts

and the credibility of the witnesses, the trial court determined there was no reconciliation

between Husband and Wife. The parties maintained separate residences, they did not
Stark County, Case No. 2021 CA 00155                                                    15

purchase real estate together, Husband paid Wife $5,000 per month and provided

insurance and assets according to the terms of the Separation Agreement, and Husband

and Wife did not comingle assets. That Husband and Wife deviated from the Separation

Agreement by their actions, such as Husband’s purchase of expensive gifts for Wife,

Husband leaving clothes at Wife’s residence, and Husband looking at real estate with

Wife for Wife’s new residence, the trial court found the deviances were to Wife’s benefit

and insufficient to invalidate the Separation Agreement. Further, throughout the multiple

court proceedings and final orders, Wife was represented by counsel, she read and

signed the Separation Agreement, and she never filed a Civ.R. 60(B) motion, an appeal,

or a motion to terminate the separation due to reconciliation.

       {¶43} After the trial court denied Wife’s motion to declare the Separation

Agreement invalid, Wife filed a Civ.R. 60(B)(2) motion based on newly discovered

evidence. She contended that after the hearing, Wife received the response to a

discovery request regarding Husband and Wife’s marriage counseling. The records

showed that Husband and Wife attended 21 counseling sessions from January 24, 2020

to August 26, 2020. Wife contended the counseling records, and the content thereof, were

evidence of the parties’ reconciliation. The trial court denied Wife’s motion for Civ.R.

60(B)(2) because the October 13, 2021 judgment entry was an interlocutory order.

       {¶44} In the November 23, 2021, Final Decree of Divorce, the trial court

incorporated the terms of Separation Agreement that Wife argues on appeal is invalid.

              The Decree of Legal Separation is No Longer a Contract

       {¶45} In her first Assignment of Error, Wife contends the facts establish that

Husband and Wife reconciled after they entered into the Separation Agreement. She
Stark County, Case No. 2021 CA 00155                                                      16

argues the parties’ reconciliation rescinds the Separation Agreement. In support of her

argument, she cites this Court to Schaum v. Schaum, 2nd Dist. No. CA 999, 1978 WL

216519 (Nov. 17, 1978), that held where parties to a separation agreement have not

performed any aspect of the agreement, but rather have continued to live together as

spouses, the separation agreement is invalid.

       {¶46} In Birr v. Birr, 2012-Ohio-187, 969 N.E.2d 312 (6th Dist.), the Sixth District

Court of Appeals was presented with a similar factual scenario as that in the present case.

The appellant and appellee entered into a separation agreement and shortly thereafter,

filed a complaint for legal separation. Id. at ¶ 15. The trial court granted the legal

separation and incorporated the parties’ agreement into the order. Id.

       {¶47} The parties disputed their motivations for obtaining the legal separation.

The appellant argued they never intended to separate but were attempting to shield his

assets from a potential liability. The appellee stated it was always her desire to separate.

Id. at ¶ 16. In either event, following the legal separation, the parties continued to act as

husband and wife by residing together, maintaining a physical relationship, and

commingling assets. Id. at ¶ 17.

       {¶48} The appellee filed a complaint for divorce and requested the trial court to

enforce the terms of the separation agreement as incorporated into the order of legal

separation. The appellant filed a motion for relief from judgment and a motion to set aside

the separation agreement. The trial court denied the Civ.R. 60(B) motion and entered a

final decree of divorce. Id. at ¶ 20-21.

       {¶49} On appeal, the appellant argued the trial court erred in denying his motion

under Civ.R. 60(B). He contended under Civ.R. 60(B)(4) and (5), it was no longer
Stark County, Case No. 2021 CA 00155                                                    17

equitable for the trial court to enforce the separation agreement because the parties’

reconciliation rescinded the separation agreement. Id. at ¶ 30. The appellant relied upon

Schaum v. Schaum in support of his argument. The Sixth District in Birr v. Birr rejected

the appellant’s reliance on Schaum based on the different procedural posture of the Birr

case:

        Appellant cites Lucas v. Lucas, 26 Ohio Law Abs. 664 (2d Dist.1938), and

        Schaum v. Schaum, 2d Dist. No. CA 999, 1978 WL 216519 (Nov. 17, 1978),

        to support his proposition that where parties to a separation agreement

        have not performed any aspect of the agreement, but rather have continued

        to live together as man and wife, the separation agreement is invalid.

        Appellant's assertion is ostensibly one that is based in contract law—i.e.,

        that the parties entered into the separation agreement, but by continuing to

        cohabitate and live as husband and wife, they demonstrated their intent to

        rescind it. However, the cases relied upon by appellant are distinguishable

        from the present situation in that, here, the agreement was incorporated into

        an order of legal separation. Thus, we find that Lucas and Schaum are not

        controlling.

Birr, 2012-Ohio-187, ¶ 30.

        {¶50} The court found that “a separation agreement of the parties loses its nature

as a contract the moment it is adopted by the court and incorporated into a decree of

divorce.” Id. at ¶ 31 citing Lambert v. Lambert, 6th Dist. Fulton No. F-05-002, 2005-Ohio-

6145, ¶ 11. The court held that because the appellant and appellee’s order of legal

separation “incorporated the parties' agreement, the agreement is no longer subject to
Stark County, Case No. 2021 CA 00155                                                     18

the contract-law remedy of rescission via a demonstration that the parties have

reconciled.” Birr v. Birr, 6th Dist. No. F-10-021, 2012-Ohio-187, 969 N.E.2d 312, 2012 WL

171968, ¶ 32. See Wolfe v. Wolfe, 46 Ohio St.2d 399, 417, 350 N.E.2d 413, 425 (1976)

(“This court has held that where an agreement is incorporated in a decree, the agreement

is superseded by the decree * * *).

       {¶51} The facts of the present case are almost identical to those in Birr. In this

case, on March 8, 2016, Husband and Wife jointly filed a motion to convert their divorce

action to a legal separation. The parties presented the trial court with the Separation

Agreement, which the trial court accepted as fair and equitable, and by judgment entry

filed April 12, 2016, was incorporated into a Decree of Legal Separation. The amendment

to the Separation Agreement was likewise determined to be fair and equitable and by

agreed judgment entry on April 9, 2018, the parties agreed to amend the April 12, 2016

Decree of Legal Separation to include the terms of the amendment.

       {¶52} Wife claims reconciliation rescinds the Separation Agreement, but based

on Birr, recission is a contract law remedy. Birr, 2012-Ohio-187, ¶ 32. As the trial court

correctly held, the Separation Agreement is no longer a private contract entered into by

the parties but an order of the court. (January 6, 2021 Judgment Entry). Therefore, Civ.R.

60(B) controls. Id. Wife’s motion argued the Separation Agreement invalid on the basis

that the parties had reconciled. While the trial court acknowledged that the Separation

Agreement was an order of the court, it considered the evidence to determine if the parties

had reconciled. In her brief on appeal, Wife cites this Court to the abuse of discretion

standard of review to determine if the trial court erred. An appellate court reviews a trial

court’s ruling on a Civ.R. 60(B) motion under an abuse of discretion standard of review to
Stark County, Case No. 2021 CA 00155                                                       19

determine whether the trial court’s determination was unreasonable, arbitrary, or

unconscionable. See Moore v. Emmanuel Family Training Ctr., Inc., 18 Ohio St.3d 64,

66, 479 N.E.2d 879 (1985); Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d

1140 (1983).

       {¶53} As an appellate court, we do not function as factfinders; we neither weigh

the evidence nor judge the credibility of the witnesses. Seasons Coal Co. v. Cleveland,

10 Ohio St.3d 77, 461 N.E.2d 1273 (1984). Our role is to determine whether there is

relevant, competent, and credible evidence upon which the factfinder could base his or

her judgment. Id. The trial court is “best able to view the witness and observe their

demeanor, gestures, and voice inflictions, and use these observations in weighing the

credibility of the proffered testimony.” Id.

       {¶54} Based on our review of the evidentiary hearing and motions under the

abuse of discretion standard of review, we find the trial court did not abuse its discretion

to find Wife was not entitled to relief from the Separation Agreement. The evidence

demonstrated a complicated relationship between Husband and Wife, with differing

interpretations as to the status of their relationship and the meanings of their interactions.

There was no factual dispute that Husband had a separate residence, he was paying

Wife $5,000 per month, and there was no comingling of assets. Husband testified they

had not reconciled, and he wanted a divorce. He in fact had filed for divorce four times.

Wife wanted to remain married but wanted a real marriage with Husband. Wife challenged

the Separation Agreement once, but dismissed her contempt motion. She did not

challenge the Separation Agreement again until the June 1, 2020 deadline for spousal
Stark County, Case No. 2021 CA 00155                                                    20

support had terminated and Husband filed for divorce within the terms of the Separation

Agreement.

       {¶55} The trial court was in the best position to determine the credibility of the

parties and in this case, it found Husband more credible than Wife that they had not

reconciled. We find no abuse of discretion based on the record. Wife’s first Assignment

of Error is overruled.

       {¶56} Having found the Separation Agreement is valid, we now consider the

remainder of Wife’s Assignments of Error as to the Final Decree of Divorce.

                     III. Section 2.1 Real Estate -- Appraisal Report

       {¶57} In Wife’s third Assignment of Error, she contends the trial court erred when

it relied upon Husband’s appraisal report of the Shady Stone residence.

                          Terms of the Separation Agreement

       {¶58} Section 2.1 of the Separation Agreement outlines the disposition of the

Shady Stone residence. It states in pertinent part:

       Should a subsequent divorce action be filed by either Husband or Wife * *

       *, Wife shall continue to have exclusive use and occupancy of said real

       property, pursuant to the terms and conditions previously set forth herein,

       until the sale of the property or Husband buying out Wife’s marital equity, or

       as hereinafter set forth. Husband will have the first right to purchase Wife’s

       marital equity in the real property. If he declines to purchase Wife’s marital

       equity in the real property, then Wife will have the right to purchase

       Husband’s marital equity in the real property. * * *
Stark County, Case No. 2021 CA 00155                                                     21

       If either party desires to buy out the equity of the other, each party will

       secure a bona fide appraisal of the real property by a credentialed real

       estate appraiser. Should these appraisals vary, the average of the two

       appraisals will be utilized as the buy-out price, less the then current balance

       on the mortgage, * * *, divided by two. The average of the two appraisals

       will also be utilized, subject to the recommendations of the realtor, as a

       listing price.

       {¶59} The amendment to the Separation Agreement further stated as to

the real estate:

       5. The parties agree that should either party file an action to dissolve

       the marriage after June 1, 2020; should husband elect to retain the

       marital home and buy out the wife’s equity; Wife shall sign a quitclaim

       deed to husband immediately. The division of equity in the marital

       home shall be 75% to husband, 25% to wife.

                        Appraisals of the Shady Stone Residence

       {¶60} Husband notified opposing counsel and the trial court that he intended to

retain the Shady Stone residence. Pursuant to the terms of the Separation Agreement,

Husband had the first right to purchase Wife’s marital equity in the Shady Stone

residence. Husband and Wife each obtained an appraisal report for the residence.

       {¶61} At trial, Husband testified as to the appraisal report he received from

Heather Allman, a certified appraiser hired by Husband to do the appraisal of the Shady

Stone residence. (Exhibit 2, T. 17). Husband’s appraiser was not called as a witness. The

final valuation of the Shady Stone residence was $645,000. (T. 17). Wife objected to
Stark County, Case No. 2021 CA 00155                                                    22

Husband testifying as to the appraisal report, not Husband’s appraiser, which the trial

court sustained. (T. 17). Husband was presented with the appraisal report completed for

Wife and it was his opinion that the comparables were not accurate and Wife’s appraisal

was too high. (T. 19).

       {¶62} Wife’s appraiser testified at trial as to how she created the appraisal report

for the Shady Stone residence. She was admitted as an expert witness on appraisals

without objection. (T. 114). Based on Wife’s appraiser’s evaluation, she determined the

value of the Shady Stone residence on June 24, 2021 was $800,000. (T. 113). On cross-

examination, Wife’s appraiser was presented with the appraisal report prepared for

Husband by Heather Allman, a certified appraiser. (T. 116). Wife’s appraiser testified that

she knew Ms. Allman very well. (T. 116).

                                Final Decree of Divorce

       {¶63} In the November 23, 2021 Final Decree of Divorce, the trial court noted the

parties did not contest the language of Section 2.1 of the Separation Agreement. Pursuant

to the language of the Separation Agreement, each party secured a bona fide appraisal

by a credentialed real estate appraiser. The appraisals for the Shady Stone residence

differed greatly, but the trial court found the Separation Agreement anticipated there may

be a difference and stated, “Should these appraisals vary, the average of the two

appraisals will be utilized as the buy-out price, less the then current balance on the

mortgage, * * *, divided by two.” The trial court found the language of the Separation

Agreement to be clear and unambiguous as to how the real estate is to be divided.

       {¶64} In its findings of fact, the trial court noted Wife objected to Husband’s

appraisal as being too low and that she did not have the opportunity to question
Stark County, Case No. 2021 CA 00155                                                     23

Husband’s appraisal. The trial court found that there was no dispute of fact that both

appraisers were credentialed, certified residential appraisers. Wife’s appraiser knew

Husband’s appraiser very well and had worked with her before.

       {¶65} The trial court reviewed the evidence as to the appraisals and found that

the appraisals complied with the terms of the Separation Agreement. The Separation

Agreement anticipated there would be different appraisals and specified the procedure

for resolving the difference.

       {¶66} The trial court concluded:

       Pursuant to the Separation Agreement and Amendment, the Plaintiff will

       purchase the equity of Defendant within thirty (30) days of the filing of the

       final decree by paying to her twenty-five percent (25%) of the value

       established in the Separation Agreement and Amendment. The two (2)

       appraisals will be averaged for a resulting value of $722,500, which will then

       be reduced by the mortgage balance as of October 1, 2021, which is

       $548,623.59 for an equity of $173,867.41. Plaintiff will pay to the Defendant

       within thirty (30) days of the filing of the final decree the sum of $43,466.85

       for her equity in the property.

                                   Bona Fide Appraisal

       {¶67} In her appeal, Wife does not dispute the language of the Separation

Agreement as to how the real estate was to be appraised and the equity determined and

divided. Wife argues the trial court erred in relying upon Husband’s appraisal report as a

bona fide appraisal because Husband’s appraiser did not appear as a witness to testify
Stark County, Case No. 2021 CA 00155                                                        24

to her appraisal report. She contends the trial court erred when it admitted Husband’s

appraisal report as evidence.

       {¶68} When Husband was asked on direct to testify about the comparables listed

in his appraisal report (Exhibit 2), Wife objected:

       THE COURT: Basis?

       ATTY WALKER: I don’t believe… I mean if he’s just going to be reading a

       report, I first off don’t think it’s bonafide. But second, they had the

       opportunity to bring I [sic] their appraisal to go through how the calculations

       were done and to review the comparable’s.

       THE COURT: Sustained. It is what it is and it says what it says. I can read

       it.

(T. 17-18).

       {¶69} The trial court sustained Wife’s objection to Husband’s testimony regarding

the appraisal report. Wife, however, does not point to the record where she objected, if at

all, to the admission of Husband’s appraisal report as an exhibit. “Ordinarily, a trial court

is vested with broad discretion in determining the admissibility of evidence in any

particular case, so long as such discretion is exercised in line with the rules of procedure

and evidence.” State v. Romy, 5th Dist. No. 2020 CA 00066, 2021-Ohio-501, 168 N.E.3d

86, 2021 WL 734758, ¶ 49 citing Rigby v. Lake County, 58 Ohio St.3d 269, 271, 569

N.E.2d 1056 (1991). The appellate court must limit its review of the trial court's admission

or exclusion of evidence to whether the trial court abused its discretion Id. The abuse of

discretion standard is more than an error of judgment; it implies the court ruled arbitrarily,
Stark County, Case No. 2021 CA 00155                                                           25

unreasonably, or unconscionably. Blakemore v. Blakemore, 5 Ohio St.3d 217, 450 N.E.2d

1140 (1983).

       {¶70} We find no abuse of discretion by the trial court to admit evidence of

Husband’s appraisal report. The trial court noted that while Husband did not call his

appraiser as a witness, Wife could have called the appraiser as a witness. Wife’s

appraiser, qualified as an expert witness, testified that she knew Husband’s appraiser

very well and Husband’s appraiser was a certified appraiser. Finally, Wife objected to

Husband’s testimony as to the appraisal report but does not point this Court to where she

objected to the admission of the appraisal report as an exhibit. In the trial court’s ruling

on Wife’s objection to Husband’s testimony, the trial court acknowledges that as

factfinder, it is the role of the court to give the appraisal report the weight and credibility it

deemed appropriate.

       {¶71} We find no abuse of discretion by the trial court to admit and consider

Husband’s appraisal report. Wife’s third Assignment of Error is overruled.

                                       IV. Cash to Wife

       {¶72} Wife contends in her fourth Assignment of Error that the trial court erred

when it did not include the accounts of Jackson Emergency Physicians, LLC when

determining the parties’ accounts.

                           Terms of the Separation Agreement

       {¶73} The pertinent sections of the Separation Agreement state:

       Section 2.4 – Bank Accounts, Brokerage Accounts

       Wife will retain as her property, free and clear from any claim by Husband,

       her PNC checking and savings account, Wife’s individual Fidelity accounts
Stark County, Case No. 2021 CA 00155                                                     26

      as well as all custodial accounts for [children], and First Merit account in the

      name of MedAdmin Service, LLC.

      Husband will retain as his property, free and clear from any claim by Wife,

      all accounts at First Merit Bank, including, but not limited to, his First Merit

      checking account, First Merit checking accounts in the name of Jackson

      Emergency Physicians Ltd., First Merit Health Savings account, Husband’s

      Individual   Fidelity   account and custodial accounts, Fidelity college

      accounts, and 529 accounts for [children].

      Section 2.5 Business Interests

      Husband will retain as his property, free and clear from any claim by Wife,

      all of his right, title and interest in and to Jackson Emergency Physicians

      LTD.

      Wife will retain as her property, free and clear from any claim by Husband,

      all of her right, title, and interest in and to MedAdmin Service LLC.

      ***

      Section 2.7 – Cash to Wife

      Husband will pay to Wife as division of property the sum of Fifty Thousand

      Dollars ($50,000) within thirty (30) days of a subsequent decree of divorce

      being filed. This sum in non modifiable [sic] and is considered total payment

      to Wife in lieu of a division of bank accounts for the period from December

      12, 2009 through (1) year from the date of signing of this agreement.

      Should this separation agreement remain in effect for a term longer than (1)

      year from the date of signing of this agreement; Only contributions made to
Stark County, Case No. 2021 CA 00155                                                  27

      each party’s accounts from earnings they each received after (1) year from

      the date of signing this agreement, shall be subject to equitable division in

      the event that a divorce action is filed.

                        Jackson Emergency Physicians, LLC

      {¶74} Husband incorporated Jackson Emergency Physicians, LLC in 2011 with

the purpose of the company to take care of patients. (T. 54). Jackson Emergency

Physicians, LLC has one bank account at Huntington Bank. (T. 49). Wife argues she

presented evidence at trial that established Husband utilized Jackson Emergency

Physicians “as his personal bank account sheltering his marital asset that would be

subject to division” under Section 2.7 of the Separation Agreement. (T. 57). For example,

when Husband purchased his home in 2020, the property was deeded to Jackson

Emergency Physicians, LLC for malpractice protection purposes. (T. 54). Jackson

Emergency Physicians paid Husband’s divorce counsel $6,200 for legal fees. (T. 56).

Jackson Emergency Physicians did not pay Husband a salary; Husband paid his personal

expenses from the business account as income. Wife understood Section 2.7 to mean all

deposits in all bank accounts, including business accounts.

                                  Final Divorce Decree

      {¶75} The trial court did not mince words at the quality of the Separation

Agreement:

      11. The Separation Agreement is poorly written, ambiguous in part and

      appears contradictory in part. No one admits to crafting the Separation

      Agreement. The three (3) attorneys representing the parties at the time of

      the Legal Separation all have sworn by affidavit that they did not prepare
Stark County, Case No. 2021 CA 00155                                                     28

       the Separation Agreement. * * * The Court cannot determine who wrote the

       document, therefore cannot determine how to interpret ambiguous sections

       against a preparer.

(Final Decree of Divorce, Nov. 23, 2021).

       {¶76} As to Section 2.7, the trial court interpreted the second paragraph of Section

2.7 to equitably divide separate property accrued after the Decree of Legal Separation

was filed. The Separation Agreement did not define the phrase, “party’s accounts,” but

the trial court found it was an attempt to equitably divide non-marital personal bank

accounts to provide further cash to Wife. The trial court acknowledged Wife argued the

Jackson Emergency Physicians bank account should be treated as Husband’s personal

account and divided pursuant to Section 2.7, based on the evidence presented that

Husband paid personal expenses out of the Jackson Emergency Physicians account.

       {¶77} The trial court found that under Section 2.5, the parties agreed that

Husband retained Jackson Emergency Physicians free and clear from any claim of Wife.

To include the business accounts in the cash division to Wife would be contrary to Section

2.5. Accordingly, based on the trial court’s interpretation of the Separation Agreement,

the trial court did not include the Jackson Emergency Physician bank account when

equitably dividing the “party’s accounts” pursuant to Section 2.7.

                     Terms of the Separation Agreement Prevail

       {¶78} In her argument on appeal, Wife does not dispute the language of the

Separation Agreement as to Section 2.4, Section 2.5, or Section 2.7. Wife disputes the

trial court’s finding that the Jackson Emergency Physicians bank account was not

Husband’s personal bank account based on the evidence presented as to Husband’s use
Stark County, Case No. 2021 CA 00155                                                    29

of that account. We find, however, that the trial court’s determination as to the status of

the Jackson Emergency Physicians account was based on its interpretation of the

Separation Agreement.

       {¶79} Because the divorce decree incorporates the Separation Agreement, the

determination of the above involves the application of the general rules of contract

interpretation. Where ambiguity is complained of and where the parties dispute the

meaning of clauses in the agreement, it is the duty of the court to examine the contract

and determine whether the ambiguity exists. Casner v. Casner, 5th Dist. No. 18-CA-48,

2018-Ohio-5078, 126 N.E.3d 302, 2018 WL 6620092, ¶ 14. If an ambiguity does exist,

the court has the duty and the power to clarify and interpret such clauses by considering

the intent of the parties as well as the fairness of the agreement. Id.; Houchins v.

Houchins, 5th Dist. Stark No. 2006CA00205, 2007-Ohio-1450, 2007 WL 926479. The

question of perceived inequity is not relevant to the issue of whether the language of the

decree is ambiguous on its face. Oberst v. Oberst, 5th Dist. Fairfield No. 09-CA-54, 2010-

Ohio-452, citing Pierron v. Pierron, 4th Dist. Scioto No. 07CA3153, 2008-Ohio-1286, 2008

WL 746948.

       {¶80} However, if the terms of the decree are unambiguous, then the court must

apply the normal rules of construction. Id. The interpretation of the clause is a matter of

law and the court must interpret the intent of the parties using only the language

employed. Id. “[W]hen a term in an agreement is unambiguous, then the words must be

given their plain, ordinary and common meaning; however, when the term is not clear,

parol evidence is admissible to explain the meaning of the words.” Forstner v. Forstner,

68 Ohio App.3d 367, 588 N.E.2d 285 (11th Dist. 1990).
Stark County, Case No. 2021 CA 00155                                                       30

       {¶81} The Separation Agreement did not define the meaning of “party’s accounts”

in Section 2.7. However, in Section 2.4, it listed the parties’ bank accounts and stated,

“Husband will retain as his property, free and clear from any claim by Wife, all accounts

at First Merit Bank, including, but not limited to, * * * First Merit checking accounts in the

name of Jackson Emergency Physicians Ltd * * *.” In Section 2.5, the parties agreed that

Husband would retain as his property, free and clear from any claim by Wife, all of his

right, title, and interest in and to Jackson Emergency Physicians. We find no error in law

based on the trial court’s interpretation of the Separation Agreement to find that Wife had

no rights as to the Jackson Emergency Physicians bank account.

       {¶82} Wife’s fourth Assignment of Error is overruled.

                                  VI. Household Goods

       {¶83} In her sixth Assignment of Error, Wife contends the trial court erred when it

ordered that the contents of the Shady Stone residence be designated as marital

property. We disagree.

                          Terms of the Separation Agreement

       {¶84} The Separation Agreement stated as follows as to the division of the

contents of the Shady Stone residence:

       Section 2.3 – Household Goods

       Husband and Wife will each retain any items of household furniture and

       furnishings which he or she brought to the marriage and the balance of

       household furniture and furnishings in the real property located at [Shady

       Stone residence] will be equally divided between Husband and Wife.
Stark County, Case No. 2021 CA 00155                                                         31

       Should the parties be unable to agree on the division within thirty days of

       the filing of the subsequent divorce action, the parties will submit the dispute

       to mediation to resolve the issue no later than sixty days from the date of

       the filing of any subsequent divorce action. Husband and Wife will equally

       share the cost of the mediation.

       {¶85} At trial, Husband testified everything in the Shady Stone residence was

premarital. (T. 40). In her brief on appeal, Wife does not refer this Court to the record

where she demonstrated the contents of the Shady Stone residence were marital or

separate property.

                                   Final Divorce Decree

       {¶86} The trial court found that Husband failed to remove his alleged premarital

household goods from the Shady Stone residence at the time of the Legal Separation in

April 2016 and still had not at the date of the trial. Husband also failed to list any household

goods as premarital in his financial affidavits. Wife had testified that she did not realize

any of the household goods were contested.

       {¶87} The parties failed to comply with the terms of Section 2.3 of the Separation

Agreement. As such, the trial court found that all household goods and furnishings located

in the Shady Stone residence were marital and should be divided equally between the

parties.

                                      Marital Property

       {¶88} R.C. § 3105.171(B) states in pertinent part that “[i]n divorce proceedings,

the court shall * * * determine what constitutes marital property and what constitutes

separate property. In either case, upon making such a determination, the court shall
Stark County, Case No. 2021 CA 00155                                                       32

divide the marital and separate property equitably between the spouses, in accordance

with this section. For purposes of this section, the court has jurisdiction over all property,

excluding the social security benefits of a spouse other than as set forth in division (F)(9)

of this section, in which one or both spouses have an interest.” There is a presumption in

Ohio that an asset acquired during the course of the marriage is marital property, unless

proved otherwise. Haven v. Haven, 5th Dist. Ashland No. 12-COA-013, 2012-Ohio-5347,

¶ 23. Correspondingly, the definition of “separate property” includes “[a]ny real or

personal property or interest in real or personal property that was acquired by one spouse

prior to the date of the marriage[.]” R.C. § 3105.171(A)(6)(a)(ii).

       {¶89} The characterization of property as marital or separate must be supported

by sufficient, credible evidence. Kess v. Kess, 5th Dist. Delaware No. 15 CAF 10 0076,

2018-Ohio-1370, 2018 WL 1750932, ¶ 51 citing Chase–Carey v. Carey, 5th Dist.

Coshocton No. 99CA1, 1999 WL 770172. The party to a divorce action seeking to

establish that an asset or portion of an asset is separate property, rather than marital

property, has the burden of proof by a preponderance of the evidence. Passyalia v.

Moneir, 5th Dist. Stark No. 2016 CA 00182, 2017–Ohio–7033, ¶ 18 citing Cooper v.

Cooper, 5th Dist. Licking No. 14 CA 100, 2015–Ohio–4048, ¶ 45, citing Zeefe v. Zeefe,

125 Ohio App.3d 600, 614, 709 N.E.2d 208 (1998).

       {¶90} A party who wants an asset classified as separate property bears the

burden of tracing that asset to his or her separate property. Dunham v. Dunham, 171

Ohio App.3d 147, 870 N.E.2d 168, 2007–Ohio–1167 at ¶ 20. When parties contest

whether an asset is marital or separate property, the presumption is that the property is
Stark County, Case No. 2021 CA 00155                                                      33

marital, unless proven otherwise. C.S. v. M.S., 9th Dist. Summit No. 29070, 2019-Ohio-

1876, 2019 WL 2147898, ¶ 16.

       {¶91} Wife contends the trial court’s ruling on the household goods is inconsistent

with the trial court’s January 6, 2021 judgment entry where it stated, “Husband did not

remove household goods after the separation, again they are now Wife’s assets and to

her benefit.” (T. 41). The issue before the trial court in its January 6, 2021 judgment entry

was the validity of the Separation Agreement. The equitable division of property after

being designated as marital or separate property was not before the trial court at that

time. Section 2.3 states that “Husband and Wife will retain any items of household

furniture and furnishings which he or she brought to the marriage.” The parties presented

evidence at the August and September trial as to the items that he or she brought to the

marriage.

       {¶92} Based on the evidence in this record, we find no abuse of discretion for the

trial court to designate the contents of the Shady Stone residence as marital, not separate,

property.

       {¶93} Wife’s sixth assignment of error is overruled.

                                   VII. Passive Growth

       {¶94} In her seventh Assignment of Error, Wife contends the trial court erred when

it conducted a passive growth analysis on the parties’ retirement accounts when the terms

of the Separation Agreement did not include any reference to passive growth.

                          Terms of the Separation Agreement

       {¶95} Section 2.6 of the Separation Agreement states in pertinent part:

       Section 2.6 Retirement Benefits
Stark County, Case No. 2021 CA 00155                                                    34

      The parties shall equally divide only the marital portion of the Wife’s

      MedAdmin Service LLC 401K and only the marital portion of the Husband’s

      Jackson Emergency Physicians LLC 401K by a Qualified Domestic

      Relations Order, asset to be determined by QDRO Consultants, Inc. based

      upon the following formula:

      Value of Husband’s 401(K) as of the date of final order of divorce; minus

      Premarital value of Husband’s 401(K) as of December 12, 2009;

      Divided by two

      Value of Wife’s 401(K) as of the date of the final order of divorce; minus

      Premarital value of Wife’s 401(K) as of December 12, 2009;

      divided by two

      Husband and wife both shall furnish any necessary documentation for

      calculations and underlying data utilized by QDRO Consultants, Inc. in its

      analysis. The parties agree to split equally the cost of the qualified domestic

      relations order by QDRO Consultants, Inc.

             Silence as to Passive Growth and Final Decree of Divorce

      {¶96} At trial, James Coco with QDRO Consultants, Inc. was presented as

Husband’s witness. He conducted an analysis of Husband’s retirement accounts from the

date of marriage as December 12, 2009 and the divorce date/last date of marital

acquisition as December 31, 2017. (T. 8-9). The issue of passive growth came up. (T.

10). The parties agreed that the Separation Agreement was silent as to the calculation of

passive growth. Wife contended that based on the Separation Agreement’s failure to

address passive growth of the parties’ retirement accounts, you would simply take the
Stark County, Case No. 2021 CA 00155                                                    35

ending balance minus the beginning balance when the parties were married, and that

would be the marital property. (T. 23). James Coco testified, “If…if I was told to ignore

passive growth we wouldn't even be needed. We wouldn't be hired. But if I was told to

come up with a number, I would simply take that number minus the beginning balance

when they got married which was two ninety-five and some change.” (T. 24).

      {¶97} The trial court found that James Coco’s analysis of Husband’s retirement

accounts, which included calculations for passive growth, was in compliance with Section

2.6 of the Separation Agreement. The trial court stated in the Final Divorce Decree:

      16. Section 2.6 entitled “Retirement Benefits” is in dispute. This section

      clearly identifies equal division of only the marital portion of the retirement

      accounts. While “passive growth” is not specifically mentioned, passive

      growth is part of the non-marital portion. Ohio Revised Code §

      3105.171(A)(6)(a) defines separate property:

      (6)(a) “Separate property” means all and real personal property and any

      interest in real or personal property that is found by the court to be any of

      the following:

      ***

      (iii) passive income and appreciation acquired from separate property by

      one spouse during the marriage.

      (iv) any real or personal property or interest in real or personal property

      acquired by one spouse after a decree of legal separation issued under

      section 3105.17 of the Revised Code;
Stark County, Case No. 2021 CA 00155                                                     36

       {¶98} The trial court found the evidence in this case showed the Separation

Agreement was prepared by laypeople who would not understand passive growth, but

that it was a required consideration under R.C. 3105.171. If the parties did not want

passive growth included in the calculation, they should have expressly excluded passive

growth in the language of the Separation Agreement. The trial court further relied upon

the testimony of James Coco. Mr. Coco testified that passive growth calculation always

happens; if the parties did not wish to include passive growth, they would not have hired

QDRO Consultants, Inc.

       {¶99} Where ambiguity is complained of and where the parties dispute the

meaning of clauses in the agreement, it is the duty of the court to examine the contract

and determine whether the ambiguity exists. Casner v. Casner, 5th Dist. No. 18-CA-48,

2018-Ohio-5078, 126 N.E.3d 302, 2018 WL 6620092, ¶ 14. If an ambiguity does exist,

the court has the duty and the power to clarify and interpret such clauses by considering

the intent of the parties as well as the fairness of the agreement. Id.; Houchins v.

Houchins, 5th Dist. Stark No. 2006CA00205, 2007-Ohio-1450, 2007 WL 926479.

       {¶100} We find the trial court properly resolved the ambiguity in the Separation

Agreement. Pursuant to the agreed terms of Section 2.6 of the Separation Agreement,

the parties specifically request that QDRO Consultants, Inc. complete the analysis of

the parties’ retirement accounts to determine the marital portion. As Mr. Coco testified, if

passive growth was not a consideration, there would be no purpose for QDRO

Consultants, Inc. to conduct an analysis of the data.

       {¶101} In dividing property in a divorce proceeding, a trial court must first

“determine what constitutes marital property and what constitutes separate property.”
Stark County, Case No. 2021 CA 00155                                                     37

Grow v. Grow, 12th Dist. Butler Nos. CA2010–08–209, CA2010–08–218, and CA2010–

11–301, 2012-Ohio-1680, 2012 WL 1269118, ¶ 11, quoting R.C. 3105.171(B). R.C.

3105.171(A)(6)(a)(iii) states that separate property is “[p]assive income and appreciation

acquired from separate property by one spouse during the marriage.” “Passive income”

is defined as “income acquired other than as a result of the labor, monetary, or in-kind

contribution of either spouse.” R.C. 3105.171(A)(4).

       {¶102}        Wife’s seventh Assignment of Error is overruled.

                            II. and V. Financial Misconduct

       {¶103} We consider Wife’s second and fifth Assignments of Error together

because she alleges the trial court erred when it found Husband did not engage in

financial misconduct.

       {¶104} A determination on financial misconduct rests on the facts and

circumstances of each case. Orwick v. Orwick, 7th Dist. Jefferson No. 04 JE 14, 2005-

Ohio-5055. As such, the trier of fact is given the duty to determine the credibility of each

party's assertions in determining financial misconduct. State v. Jamison, 49 Ohio St.3d

182, 552 N.E.2d 180 (1990); Davis v. Flickinger, 77 Ohio St.3d 415, 418, 674 N.E.2d

1159 (1997).

       {¶105} R.C. 3105.171 governs division of marital property. Subsection (E)(4)

states: “If a spouse has engaged in financial misconduct, including, but not limited to, the

dissipation, destruction, concealment, nondisclosure, or fraudulent disposition of assets,

the court may compensate the offended spouse with a distributive award or with a greater

award of marital property.” As stated by this Court in Kilpatrick v. Kilpatrick, 5th Dist.

Delaware No. 10 CAF 09 0080, 2011-Ohio-443, ¶ 29–30:
Stark County, Case No. 2021 CA 00155                                                        38

       The trial court has discretion in determining whether a spouse committed

       financial misconduct, subject to a review of whether the determination is

       against the manifest weight of the evidence. Boggs v. Boggs, Delaware

       App. No. 07 CAF 02, 2008-Ohio-1411 at paragraph 73, citing Babka v.

       Babka (1992), 83 Ohio App.3d 428, 615 N.E.2d 247. Financial misconduct

       implies some type of wrongdoing such as interference with the other

       spouse's property rights. Bucalo v. Bucalo, Medina App. No. 05CA0011–M,

       2005-Ohio-6319. The burden of proving financial misconduct is on the

       complaining party. Gallo v. Gallo, 2002-Ohio-2815, Lake App. No. 2000–L–

       208.

       {¶106}        As found by this court in Shalash v. Shalash, 5th Dist. Delaware No.

12 CAF 11 0079, 2013-Ohio-5064, ¶ 24:

       To find financial misconduct, a court must look to the reasons behind the

       questioned activity or the results of the activity and determine whether the

       wrongdoer profited from the activity or intentionally dissipated, destroyed,

       concealed, or fraudulently disposed of the other spouse's assets. Thomas

       v. Thomas, 2012-Ohio-2893, 974 Ohio App.3d 679, ¶ 63 (5th Dist.).

       {¶107}        On review for manifest weight, the standard in a civil case is identical

to the standard in a criminal case: a reviewing court is to examine the entire record, weigh

the evidence and all reasonable inferences, consider the credibility of witnesses and

determine “whether in resolving conflicts in the evidence, the jury [or finder of fact] clearly

lost its way and created such a manifest miscarriage of justice that the conviction must

be reversed and a new trial ordered.” State v. Martin, 20 Ohio App.3d 172, 175, 485
Stark County, Case No. 2021 CA 00155                                                   39

N.E.2d 717 (1st Dist.1983). See also, State v. Thompkins, 78 Ohio St.3d 380, 678 N.E.2d

541; Eastley v. Volkman, 132 Ohio St.3d 328, 2012-Ohio-2179, 972 N.E.2d 517. In

weighing the evidence, however, we are always mindful of the presumption in favor of the

trial court's factual findings. Eastley at ¶ 21. “In a civil case, in which the burden of

persuasion is only by a preponderance of the evidence, rather than beyond a reasonable

doubt, evidence must still exist on each element (sufficiency) and the evidence on each

element must satisfy the burden of persuasion (weight).” Id. at ¶ 19.

                           Husband’s Purchase of a Home

       {¶108}      Husband possessed a Fidelity Brokerage Account, ending in 5898.

On July 31, 2020, Husband withdrew $565,000 from the account and used the funds to

purchase a home on Perry Drive. The Perry Drive home was deeded in the name of

Jackson Emergency Physicians, LLC. Husband filed the divorce complaint in the present

case on September 1, 2020.

       {¶109} Wife argued at trial that Husband engaged in financial misconduct by

dissipating $565,000 in marital assets approximately 30 days before he filed his complaint

for divorce. He further compounded the financial conduct by placing the home in the name

of Jackson Emergency Physicians, thereby rendering it separate property. In the Final

Decree of Divorce, the trial court found the Fidelity Brokerage Account, ending in 5898,

was a marital asset to be equally divided.

       {¶110} In the Final Decree of Divorce, the trial court found no financial

misconduct by Husband as to the purchase of the home. The evidence in the case

showed that since 2016, Wife resided in the marital home and Husband rented a home.

The trial court found it was reasonable for Husband to purchase a home. Further, since
Stark County, Case No. 2021 CA 00155                                                   40

2016, the parties were guided by the terms of the Separation Agreement and there was

nothing in the Separation Agreement that required any accounting for expenditures,

preservation of assets, or required approval prior to purchase. After the inception of the

Decree of Legal Separation, assets were considered separate property. In this case, the

trial court looked behind the reasons of the questioned activity and found the purpose of

Husband’s removal of assets was to purchase a home for himself. Further, the parties’

behavior was governed by the Separation Agreement, which did not include any language

preventing Husband from purchasing real estate. We find the trial court weighed the

evidence to find that the purchase of the home with funds from the Fidelity brokerage

account did not rise to the level of financial misconduct.

       {¶111}        Wife’s second Assignment of Error is overruled.

                                      $700,000 Loss

       {¶112} At trial, evidence was presented that the ending balance of the Long- Term

Investments shown in Jackson Emergency Physicians corporate 2019 tax return was

$872,107. In Jackson Emergency Physicians 2020 corporate tax return, the balance was

$172,107. Husband had no explanation for the $700,000 loss in investments. Wife

testified that she did not know what a long term investment was and she was asking the

trial court to award her one-half of the allegedly missing $700,000 asset.

       {¶113}    The trial court found that based on the Separation Agreement, there was

no term requiring division of long-term investments or assets. We note the trial court did

not make a specific finding of no financial misconduct on the part of Husband because upon

our review of the record, we cannot find that Wife specifically requested the trial court

to make a finding of financial misconduct pursuant to R.C. 3105.171(E)(4), as she
Stark County, Case No. 2021 CA 00155                                                      41

did when Husband purchased his home. Wife asked the trial court for one-half of the

missing asset. Upon this record, we cannot find the trial court erred when it found Wife

was not entitled to one-half of the $700,000 loss in long-term investments.

       {¶114}        Wife’s fifth Assignment of Error is overruled.

                                     Cross-Appeal I.

       {¶115} Husband contends in his first Cross-Assignment of Error that the trial court

erred in failing to order Husband’s attorney fees be paid by Wife, per the terms of the

Separation Agreement.

       {¶116} It is well-established that an award of attorney fees is within the sound

discretion of the trial court. Zimmerman v. Zimmerman, 12th Dist. Butler No. CA2014-

06-127, 2015-Ohio-1700, 2015 WL 1976430, ¶ 20 citing Foppe v. Foppe, 12th Dist.

Warren No. CA2010–06–056, 2011–Ohio–49, ¶ 34. An abuse of discretion is more than

an error of law; it implies the trial court acted unreasonably, arbitrarily, or

unconscionably. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983).

       {¶117} In the Final Divorce Decree, the trial court declined to order the

payment of additional attorney fees above that previously ordered based on the

underlying history of the case. Both parties argued for and against certain sections of the

Separation Agreement, which the trial court found was vague, ambiguous, and

contradictory. We find no abuse of discretion for the trial court to decline to award further

attorney fees.

       {¶118}        Husband’s first Cross-Assignment of Error is overruled.
Stark County, Case No. 2021 CA 00155                                                    42

                                    Cross-Appeal II.

       {¶119} In Husband’s second Cross-Assignment of Error, he argues the trial court

erred when it designated the Fidelity Brokerage Account, ending in 5898, as marital

property to be divided between the parties. We disagree.

       {¶120} He contends the evidence demonstrated the Fidelity account in

question was funded with deposits from the Jackson Emergency Physicians and therefore

should have been deemed separate property. An appellate court generally reviews the

overall appropriateness of the trial court's property division in divorce proceedings under

an abuse of discretion standard. Cherry v. Cherry, 66 Ohio St.2d 348, 421 N.E.2d 1293

(1981). In order to find an abuse of discretion, we must determine that the trial court's

decision was unreasonable, arbitrary, or unconscionable and not merely an error of law

or judgment. Blakemore v. Blakemore, 5 Ohio St.3d 217, 450 N.E.2d 1140 (1983).

       {¶121} Pursuant to R.C. 3105.171(B), “[i]n divorce proceedings, the court shall

* * * determine what constitutes marital property and what constitutes separate

property. In either case, upon making such a determination, the court shall divide the

marital and separate property equitably between the spouses, in accordance with this

section. * * *” The characterization of property as marital or separate must be supported

by sufficient, credible evidence. See Chase–Carey v. Carey, 5th Dist. Coshocton No.

99CA1, 1999 WL 770172. The party to a divorce action seeking to establish that an asset

or portion of an asset is separate property, rather than marital property, has the burden

of proof by a preponderance of the evidence. Passyalia v. Moneir, 5th Dist. Stark No.

2016 CA 00182, 2017–Ohio–7033, ¶ 18 citing Cooper v. Cooper, 5th Dist. Licking No. 14
Stark County, Case No. 2021 CA 00155                                                      43

CA 100, 2015–Ohio–4048, ¶ 45, citing Zeefe v. Zeefe, 125 Ohio App.3d 600, 614, 709

N.E.2d 208 (1998).

       {¶122}        The trial court found Husband did not establish by a preponderance

of the evidence that the Fidelity account in question was a separate asset. We find no

abuse of discretion for the trial court to designate the Fidelity account as marital property

to be equitably divided between the parties.

       {¶123}        Husband’s second Cross-Assignment of Error is overruled.

                                      CONCLUSION

       {¶124} The judgment of the Stark County Court of Common Pleas, Domestic

Relations Division, is affirmed.

By: Delaney, J.,

Wise, Earle, P.J. and

Gwin, J., concur.